                    Case 19-60710            Doc 1       Filed 10/16/19 Entered 10/16/19 16:48:03                              Desc Main
                                                           Document     Page 1 of 13

Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF TEXAS

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Texas General Hospital - VZRMC, LP

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  13110 N Central Expressway
                                  Suite 150
                                  Dallas, TX 75243
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Dallas                                                          Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  707 North Waldrip Street Grand Saline, TX 75140
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 19-60710                Doc 1       Filed 10/16/19 Entered 10/16/19 16:48:03                                   Desc Main
                                                               Document     Page 2 of 13
Debtor    Texas General Hospital - VZRMC, LP                                                           Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                    Case 19-60710            Doc 1        Filed 10/16/19 Entered 10/16/19 16:48:03                                 Desc Main
                                                            Document     Page 3 of 13
Debtor   Texas General Hospital - VZRMC, LP                                                        Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                    Case 19-60710            Doc 1       Filed 10/16/19 Entered 10/16/19 16:48:03                                Desc Main
                                                           Document     Page 4 of 13
Debtor    Texas General Hospital - VZRMC, LP                                                       Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      October 16, 2019
                                                  MM / DD / YYYY


                             X   /s/ Dr Amir Qureshi                                                      Dr Amir Qureshi
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Managing Member of General Partner




18. Signature of attorney    X   /s/ Eric A. Liepins                                                       Date October 16, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Eric A. Liepins
                                 Printed name

                                 Eric A. Liepins
                                 Firm name

                                 12770 Coit Road
                                 Suite 100
                                 Dallas, TX 75251
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     972-991-5591                  Email address      eric@ealpc.com

                                 12338110 TX
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                 Case 19-60710                    Doc 1           Filed 10/16/19 Entered 10/16/19 16:48:03              Desc Main
                                                                    Document     Page 5 of 13


Revised 12/1/2009                                                                                                       LBR Appendix 1007-b-6
                                                               United States Bankruptcy Court
                                                                      Eastern District of Texas
 In re      Texas General Hospital - VZRMC, LP                                                          Case No.
                                                                                  Debtor(s)             Chapter     7




                                                      VERIFICATION OF CREDITOR MATRIX



                         I, the Managing Member of General Partner of the partnership named as the debtor in this case,

                         hereby verify that the attached list of creditors is true and correct to the best of my knowledge.




 Date:       October 16, 2019                                          /s/ Dr Amir Qureshi
                                                                       Dr Amir Qureshi/Managing Member of General Partner
                                                                       Signer/Title




Software Copyright (c) 1996-2019, Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
    Case 19-60710   Doc 1   Filed 10/16/19 Entered 10/16/19 16:48:03   Desc Main
                              Document     Page 6 of 13


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      ADAM GUTIERREZ
                      413 Starboard Dr
                      GUN BARREL CITY, TX 75156

                      AESTO HEALTH


                      Airgas USA, LLC
                      4122 W. US Highway 80
                      Terrell, TX 75160-6070

                      ALSCO
                      PO Box 8829
                      Shreveport, LA 71148-8829

                      AMBER ALEXANDER
                      406 TARA LANE
                      TROUP, TX 75789

                      AMBER BURNETT
                      115 N. MAIN ST
                      YANTIS, TX 75497

                      American Fire Protection Group Inc
                      12440 Highway 155 South
                      Suite 1A Tyler, TX 75703

                      ANGELA SIRMANS
                      3758 CR 1712
                      GRAND SALINE, TX 75140

                      Arkansas Spine


                      Armstrong Archives, LLC
                      Bernard E. Zwillenberg
                      PO Box 670342
                      Dallas, TX 75367

                      BioMed
                      555 N. 5th ST Suite 109
                      Garland, TX 75040

                      BRAD VANDERBILT
                      3112 VZCR 4416
                      CANTON, TX 75103

                      Branum PLLC
                      6301 Gaston Ave #560
                      Dallas, TX 75214

                      BRENTON DANIELS
                      1104 VZCR 1918
                      FRUITVALE, TX 75127
Case 19-60710   Doc 1   Filed 10/16/19 Entered 10/16/19 16:48:03   Desc Main
                          Document     Page 7 of 13



                  CANDI SEAGER
                  201 Private Road 5819
                  GRAND SALINE, TX 75140

                  Capstone Health Care
                  520 Central Pkwy E #118
                  Plano, TX 75074

                  Carter Blood Care
                  2205 Highway 121
                  BedFord, TX 76021

                  CASSIE THOMPSON
                  11792 Hwy 80
                  FRUITVALE, TX 75127

                  Center Point
                  PO Box 2628
                  Houston, TX 77252-2628

                  CHARLENE GUTHRIE
                  15476 FM 2728
                  TERRELL, TX 75161

                  Chip Miller Plumbering
                  PO Box 110 Wills
                  Point, TX 75169

                  CHRISTY SELLERS
                  103 HENRY IV TERRACE
                  MABANK, TX 75156

                  City of Grand Saline
                  132 E Frank St
                  Grand Saline, TX 75140

                  Clinical Pathology Lab
                  3910 Brookside Drive Suite 200
                  Tyler, TX 75701

                  Coca Cola
                  14185 Dallas Pkwy # 1400
                  Dallas, TX 75254

                  Cozby German Hospital
                  707 N Waldrip St
                  Grand Saline, TX 75140

                  DARLA SMITH
                  1132 WADE LANE
                  GREENVILLE, TX 75402

                  DEBORAH OWENS
                  303 VZCR 1823
                  GRAND SALINE, TX 75140
Case 19-60710   Doc 1   Filed 10/16/19 Entered 10/16/19 16:48:03   Desc Main
                          Document     Page 8 of 13



                  Detail Imaging
                  3185 NW FEDERAL Hwy
                  Jensen Beach, FL 34957

                  DONNA R WOOD
                  507 Laura Dr
                  Edgewood, TX 75117

                  ECO LAB
                  PO Box 70343
                  Chicago, IL 60673

                  Emelda Valcarcel


                  Excel Staffing
                  PO Box 1281
                  Whitehouse, TX 75791

                  Explore Advertising


                  Fire Protection


                  Firetol
                  2314-C Anthony Drive
                  Tyler, TX 75701

                  Frontier
                  PO Box 740407
                  Cincinnati OH 45274-0407

                  GARY PUTNAM
                  512 W. Briar Sq
                  Overton, TX 75684

                  Gas & Supply
                  1677 S US Hwy 69
                  Kineola, TX 75773

                  Gaziani Law Frim
                  555 Republic Dr
                  Plano, TX 75074

                  GORDON YATES
                  Po Box 8141
                  TYLER, TX 75711

                  GREGORY SEAGER
                  201 Private Road 5819
                  GRAND SALINE, TX 75140
Case 19-60710   Doc 1   Filed 10/16/19 Entered 10/16/19 16:48:03   Desc Main
                          Document     Page 9 of 13



                  HAILI GEORGE
                  570 CR 2353
                  MINEOLA, TX 75773

                  Health.edu
                  Preston Smith Library, Suite 165
                  3601 4th ST MS 7755
                  Lubbock, TX 79430

                  HEIDI DUGAN
                  4242 VZCR 1701
                  GRAND SALINE, TX 75140

                  Impact Financial
                  12890 Hillcrest # 105
                  Dallas, TX 75320-1859

                  JEAN A. PRESSWOOD
                  698 VZCR 1205
                  Canton, TX 75103

                  JENNIFER VANDERBILT
                  3112 VZCR 4416
                  CANTON, TX 75103

                  JERRY FRANZEN
                  149 PR 6125
                  QUITMAN, TX 75783

                  JODI OWENS
                  422 PR 5090
                  FRUITVALE, TX 75127

                  KAITLIN F. KLINE
                  2604 VZCR 1701
                  GRAND SALINE, TX 75140

                  KASEY CAMPBELL
                  175 VZCR 1816
                  GRAND SALINE, TX 75140

                  KATELIN FREE
                  645 FM 1255
                  GRAND SALINE, TX 75140

                  KATELYN CHENNAULT
                  1063 VZCR
                  FRUITVALE, TX 75127

                  KATIE BENNETT
                  1527 VZCR 3103
                  EDGEWOOD, TX 75117
Case 19-60710   Doc 1   Filed 10/16/19 Entered 10/16/19 16:48:03   Desc Main
                         Document     Page 10 of 13



                  KIM MORGAN
                  10450 FM 346 E
                  WHITEHOUSE, TX 75791

                  KIMBERLY RAGLIN
                  511 W OHARA
                  GRAND SALINE, TX 75140

                  KIMBERLY STRALOW
                  Po Box 345
                  Malakoff, TX 75148

                  KRISTIN CHAMBERS
                  2654 STATE HWY 198
                  CANTON, TX 75103

                  Landauer
                  PO Box 809051
                  Chicago, IL 60680

                  LINDA DRAPER
                  7981 N US HWY 69
                  ALBA, TX 75410

                  MACEY      GOTHARD
                  519 Clearwater Rd
                  GRAND SALINE, TX 75140

                  MAHMOUD A. MOSTAFA
                  469 K AVENUE #3622
                  PLANO, TX 75074

                  MARGARET SMITH
                  2510 VZCR 1508
                  VAN, TX 75790

                  MARSHA CHENNAULT
                  2410 FM 17
                  GRAND SALINE, TX 75140

                  Means Home Centre
                  1912 W Frank St
                  Grand Saline, TX 75140

                  MICHAEL SITTON
                  1196 Vzcr 1116
                  FRUITVALE, TX 75127

                  MISHEA TURNER
                  166 S FM 14
                  QUITMAN, TX 75783

                  My Shredit
Case 19-60710   Doc 1    Filed 10/16/19 Entered 10/16/19 16:48:03   Desc Main
                          Document     Page 11 of 13



                  NANCY AKINS
                  1636 VZCR 1222
                  GRAND SALINE, TX 75140

                  Neal Steinbrecher
                  DFW Dietary Consultants
                  2217 Golden Gate Circle
                  Bedford, TX 76021

                  Neil


                  NEIL SHEFFIELD
                  1504 Rcr 3500
                  Emory, TX 75440

                  Niaz Farhat
                  1320 Veloce Drive
                  Plano, TX 75074

                  NIAZ FARHAT
                  4225 CRESTFIELD DR
                  RICHARDSON, TX 75082

                  Olympus


                  PAMELA DIANE SITTON
                  1196 Vzcr 1116
                  FRUITVALE, TX 75127

                  PENNY LEE TIMMONS
                  110 Vzcr 4702
                  Ben Wheeler, TX 75754

                  Peoples


                  Piney Wood Regional


                  Press Ganey
                  PO Box 88335
                  Milwaukee, WI 53288-0335

                  Prista Corporation
                  6500 River Place Blvd., Bldg 7
                  Suite 250
                  Austin, TX 78730

                  REBECCA BENNETT
                  9075 HOMESTEAD LANE
                  FORNEY, TX 75126
Case 19-60710   Doc 1   Filed 10/16/19 Entered 10/16/19 16:48:03   Desc Main
                         Document     Page 12 of 13



                  REGAN GOFF
                  23886 Cr 458
                  Mineola, TX 75773

                  REVIS PERNELL
                  1107 Jordan
                  GRAND SALINE, TX 75140

                  Rhino MDs
                  21175 Tomball Parkway #504
                  Houston, TX 77070

                  RHONDA BOWLING
                  9891 CHEROKEE TRAIL
                  QUINLAN, TX 75474

                  RHONDA MOORE
                  810 W High Street
                  GRAND SALINE, TX 75140

                  RONDA POTTER
                  4240 VZCR 1810
                  FRUITVALE, TX 75127

                  RxPro Staffing
                  4106 Coachman Lane
                  Colleyville, TX 76034

                  SABRINA COUCH
                  839 W MAIN ST
                  VAN, TX 75790

                  SAMUEL CARVER
                  7981 N US HWY 69
                  ALBA, TX 75410

                  SHERI     KINSTLEY
                  708 WIGLEY
                  Mineola, TX 75773

                  Simon Taylor Medical Billing


                  STEPHANIE KEY
                  500 Vzcr 1710
                  GRAND SALINE, TX 75140

                  STEPHANIE SHORTRIDGE
                  2501 VZCR 3501
                  WILLS POINT, TX 75169

                  Stericycle Inc
                  4010 Commercial Ave
                  Northbrook, IL 60062
Case 19-60710   Doc 1   Filed 10/16/19 Entered 10/16/19 16:48:03   Desc Main
                         Document     Page 13 of 13



                  Sudden Link


                  SYLVIA SIRMANS
                  3768 Cr 1712
                  GRAND SALINE, TX 75140

                  TAMMY BLACKLOCK
                  2499 VZCR 3605
                  EDGEWOOD, TX 75117

                  TAMMY SPEARS
                  15377 FM 17
                  CANTON, TX 75103

                  Texas Medicaid & Healthcare Partnership
                  12357 - B Riata Trace Parkway
                  Austin, TX 78727

                  Touch Point Medical


                  USARAD
                  2601 E Oakland Park Blvd #102
                  Fort Lauderdale, FL 33306

                  Van Zandt News
                  103 E Tyler St
                  Canton, TX 75103

                  VANDENBROEKE M. DAWN
                  16659 CR 1160
                  FLINT, TX 75762

                  Versacor
                  PO Box 93809
                  Southlake, TX 76092-0117

                  WAYNE KELLEY
                  107 Glenlain
                  GRAND SALINE, TX 75140

                  Web Host Agents


                  Wellness & Care Physicians
                  21175 Tomball Parkway #504
                  Houston, TX 77070
